
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5934
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2012
			 Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  include certain territories and possessions of the United States in the
		  definition of State for the purposes of chapter 114, relating to trafficking in
		  contraband cigarettes and smokeless tobacco.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Tobacco Smuggling in the
			 Territories Act of 2012.
		2.Territories and
			 possessions of the United States included in the definition of State for the
			 purposes of the prohibition against trafficking in contraband cigarettes and
			 smokeless tobaccoParagraph
			 (4) of section
			 2341 of title 18, United States Code, is amended by striking
			 or the Virgin Islands and inserting the Virgin Islands,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, or
			 Guam.
		
	
		
			Passed the House of
			 Representatives November 14, 2012.
			Karen L. Haas,
			Clerk
		
	
